Citation Nr: 1431727	
Decision Date: 07/15/14    Archive Date: 07/22/14

DOCKET NO.  10-26 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for service-connected left shoulder labral tear with impingement syndrome and glenhumeral degenerative arthritis (previously rated as tendonitis, and hereinafter "left shoulder disorder") prior to September 12, 2012.

2.  Entitlement to a rating in excess of 30 percent for service-connected left shoulder disorder from April 1, 2013.


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The Veteran served on active duty from October 1997 to March 2005.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in March and July 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which continued the 20 percent evaluation for the Veteran's service-connected left shoulder disorder.  A temporary total rating was subsequently assigned pursuant to 38 C.F.R. § 4.30, effective September 12, 2012 (date of surgical procedure) with a 30 percent evaluation being effective from January 1, 2013.  The temporary total rating was subsequently extended, with the 30 percent rating being effective from April 1, 2013.  As a 100 percent rating is the maximum assignable, the period in which the temporary total rating is in effect will not be considered. 

The left shoulder claim was previously before the Board in August 2011 and February 2013, at which time it was remanded for further development to include affording the Veteran a new VA examination, and obtaining outstanding VA treatment records as well as records from his September 2012 surgery.  Such an examination was accomplished in January 2013; additional VA treatment records were added to the file; and records have been obtained from the September 2012 surgery.  All other development directed by the prior remands appears to have been substantially accomplished.  Accordingly, a new remand is not required in order to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the reasons explained below, the issue of entitlement to an evaluation in excess of 30 percent from April 1, 2013 is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  The record reflects the Veteran is right hand dominant.

2.  Prior to September 12, 2012, the Veteran's service-connected left shoulder disorder was not manifested by motion limited to 25 degrees or less from the side; ankylosis; or fibrous union of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for service-connected left shoulder disorder prior to September 12, 2012, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5200 to 5203 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2013).  

In this case, the Veteran was sent pre-adjudication notice via a letter dated in April 2009, which is clearly prior to the May and July 2009 rating decisions that are the subject of this appeal.  He was also sent additional notification via letters dated in August 2011 (re-mailed in October 2011 after being returned as undeliverable)
 and February 2013, followed by readjudication of the appeal by Supplemental Statements of the Case (SSOCs).  

The aforementioned letters, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim to include the evidence VA uses to determine disability rating(s), what information and evidence he must submit, and what information and evidence will be obtained by VA.  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records were considered and obtained in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested relevant to the period prior to September 12, 2012.  As part of his Substantive Appeal, he indicated that no hearing was desired in this case.  Moreover, he was accorded VA medical examinations in May 2009 and January 2013 which evaluated his left shoulder.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.


Legal Criteria and Analysis

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations applies, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2013); see also 38 C.F.R. §§ 4.45, 4.59 (2013).

Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).

Under the laws administered by VA, a distinction is made between major (dominant) and minor musculoskeletal groups for rating purposes.  In the instant case, the record reflects the Veteran is right-hand dominant.  Therefore, the right extremity is the major extremity and the left shoulder/arm is the minor extremity for purposes of evaluating the service-connected disability. 

The Veteran's left shoulder disorder is currently evaluated pursuant to Diagnostic Code 5003-5200, and was previously evaluated pursuant to Diagnostic Code 5024-5201 ((A hyphenated Diagnostic Code is used when a rating under one diagnostic code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned.).

Diagnostic Code 5024 provides for evaluation of tenosynovitis.  A Note under this Code specifies that the diseases evaluated under Diagnostic Codes 5013 through 5024 (except gout) will be rated on limitation of motion of the affected parts, as arthritis, degenerative.  See 38 C.F.R. § 4.71a.  

Under Diagnostic Code 5003 degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71.  As the Veteran is already in receipt of a 20 percent rating prior to September 12, 2012, and a 30 percent rating from April 1, 2013, Diagnostic Codes 5003 does not provide a basis for a higher rating.  Similarly, Diagnostic Code 5203, which evaluates clavicular or scapular impairment with dislocation, provides a maximum rating of 20 percent.  Thus, that Code would not result in a higher rating either. 

Diagnostic Code 5200 rates favorable ankylosis of the scapulohumeral joint (with the scapula and humerus moving as one piece).  With abduction to 60 degrees, reaching the mouth and head, a 20 percent for the minor upper extremity is assigned.  Intermediate ankylosis, between favorable and unfavorable, warrants a 30 percent rating.   Unfavorable ankylosis with abduction limited to 25 degrees is assigned a 40 percent rating.  38 C.F.R. § 4.71a. 

Limitation of motion of the minor shoulder to shoulder level or midway between the side and shoulder level warrants a 20 percent evaluation.  Motion limited to 25 degrees or less from the side warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5201. 

The average range of motion of the shoulder is forward elevation (flexion) to 180 degrees; abduction to 180 degrees, external rotation to 90 degrees and internal rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I. 

Under Diagnostic Code 5202, a 20 percent evaluation for both the minor and major arm may be granted for three different conditions: (1) malunion of the humerus with moderate deformity; (2) malunion of the humerus with marked deformity; and (3) recurrent dislocations of the scapulohumeral joint with infrequent episodes and guarding of movement only at shoulder level.  Recurrent dislocations of the scapulohumeral joint with frequent episodes and guarding of all arm movements warrants a 20 percent rating for the minor extremity.  A 40 percent rating is warranted for the minor extremity when there is fibrous union of the humerus.  A 50 percent rating is warranted when there is nonunion (false flail joint) of the humerus for the minor extremity.  Finally, a 70 percent rating is warranted when there is loss of head (flail shoulder) of the humerus for the minor extremity.  38 C.F.R. § 4.71a. 

For the period prior to September 12, 2012, the record shows the Veteran had limited motion of the left shoulder due to pain.  In fact, the May 2009 VA examination specifically stated that such was the case.  Nevertheless, even when taking into account his complaints of pain, the record does not reflect his left shoulder motion was limited 25 degrees or less from the side.  For example, the May 2009 VA examination showed the left shoulder had active and passive flexion to 110 degrees; abduction to 100 degrees; external rotation to 70 degrees; and internal rotation to 80 degrees.  The examiner did state that the range of motion or joint function was additionally limited by pain, stiffness, fatigue, weakness or lack of endurance following repetitive use times three with approximately a 50 degree additional loss of motion after reps and flares due to pain.  However, this still indicates left shoulder motion was in excess of 25 degrees from the side.  Various treatment records for this period note left shoulder pain and limited motion thereof, but no specific range of motion findings appear to be of record prior to September 12, 2012, other than the May 2009 VA examination.  As such, there is nothing in the record which demonstrates the Veteran had limited motion to the extent necessary for a rating in excess of 20 percent under Diagnostic Code 5201 for this period even when taking into account his complaints of pain.

The Board also observes that nothing in the record prior to September 12, 2012, reflects the Veteran was diagnosed with left shoulder ankylosis during this period.  Further, the evidence does not demonstrate the left shoulder had impairment analogous thereto.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259   (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint", citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Here, even though the Veteran did have limited motion of the left shoulder, it was not immobile, consolidated, or fixed in place.  Consequently, a rating in excess of 20 percent is not warranted under this Code prior to September 12, 2012.

In regard to Diagnostic Code 5202, the Board observes that the May 2009 VA examination noted that MRI of the left shoulder confirmed extensive osteoarthritic changes of the glenhumeral joint, particularly inferiorly.  There was also a large tear of the superior labrum which extended both interiorly and posteriorly; as well as a chronic large tear of the posterior and inferior labrum which appeared markedly blunted and demonstrated heterogeneous signal; also mild active arthropathy of the acromioclavicular joint line.  The September 2012 left shoulder operative report shows a preoperative diagnosis of labral tear, left shoulder; and a postoperative diagnosis of labral tear, left shoulder, with grade III glenhumeral degenerative joint disease and rotator cuff impingement.  However, a thorough review of this and other evidence of record does not reflect the Veteran's left shoulder had fibrous union, nonunion or loss of the head of the humerus.  Therefore, a rating in excess of 20 percent is not warranted under this Code at any time prior to September 12, 2012.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. 
§ 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's left shoulder disability for the period prior to September 12, 2012.  As noted above, the Veteran's service-connected left shoulder disorder was manifested by pain and resulting functional impairment during this period, to include limitation of motion.  The rating criteria explicitly provides for evaluation based upon limitation of motion.  To the extent he has functional impairment in addition to limited motion, the Board notes that the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, mandate the Board take such impairment into account when determining the appropriate schedular rating.  Consequently, the Board concludes the rating criteria are adequate to evaluate the Veteran's service-connected left shoulder disorder and referral for consideration of extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for service-connected left shoulder disorder prior to September 12, 2012, is denied.


REMAND

The Board notes that a November 2013 rating decision extended the Veteran's temporary total rating until March 31, 2013 based on records from the Veteran's private physician indicating the Veteran could not return to work until March 28, 2013.  None of this medical evidence is contained in the claims file or electronic claims files.  Accordingly, the Board finds that a remand is needed to associate the evidence considered in the March 2013 rating decision (likely in a temporary file at the RO) with the claims file.

Moreover, the last VA examination was conducted in January 2013 during the Veteran's period of convalescence.  There is no evidence of the status of his left shoulder disability following his convalescent period.  Accordingly, a new examination should be scheduled.  Moreover, relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the temporary file located at the Hartford RO which contains documents relevant to the Veteran's left shoulder disability, to specifically include the medical records considered in the November 2013 rating decision.  

2.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for his left shoulder since March 2013.  After securing the necessary release, the AOJ should request any relevant records identified.  In addition, obtain relevant VA treatment records dating since March 2013.  If any requested records are not available, the Veteran should be notified of such. 

3.  Schedule the Veteran for a VA shoulder examination to determine the current nature and severity of his left shoulder disability.  The claims file should be reviewed by the examiner.  All indicates tests, including range of motion should be conducted and the results reported.  The examiner should indicate whether ankylosis of the left shoulder is present.

4.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the appellant and representative, if any, should be furnished an SSOC and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


